UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 5, 2015 (October 30, 2015) KMG Chemicals, Inc. (Exact name of registrant as specified in its charter) TEXAS 001-35577 75-2640529 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 9555 W. Sam Houston Pkwy S., Suite 600, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 713-600-3800 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On November 5, 2015, KMG Chemicals Inc. filed a current report on Form 8-K (the “Original Form 8-K”). This Amendment No. 1 on Form 8-K/A is being filed solely to change the Item number pursuant to which the information contained in Item 3.02 of the Original Form 8-K was filed.The information was incorrectly filed under Item 3.02 instead of Item 3.01.Item number 3.02 is hereby deleted in its entirety and replaced with the following Item 3.01. Item3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On November 5, 2015, KMG Chemicals, Inc. (the “Company”) issued a press release updating the status of its Form 10-K filing. Because the Company did not timely file its Annual Report on Form 10-K for the fiscal year ended July 31, 2015, it received a notice from the New York Stock Exchange (the “NYSE”) on October 30, 2015 indicating that the Company is not in compliance with the timely filing criteria established in Section 802.01E of the NYSE Listed Company Manual.
